2022 IL App (5th) 210220-U
            NOTICE
                                                                                          NOTICE
 Decision filed 06/21/22. The
                                                                               This order was filed under
 text of this decision may be              NO. 5-21-0220
                                                                               Supreme Court Rule 23 and is
 changed or corrected prior to
 the filing of a Petition for                                                  not precedent except in the

 Rehearing or the disposition of
                                               IN THE                          limited circumstances allowed
 the same.                                                                     under Rule 23(e)(1).
                                   APPELLATE COURT OF ILLINOIS

                               FIFTH DISTRICT
______________________________________________________________________________

NOLAN WATSON,                             )     Appeal from the
                                          )     Circuit Court of
      Plaintiff-Appellant,                )     Jefferson County.
                                          )
v.                                        )     No. 19-MR-217
                                          )
ILLINOIS DEPARTMENT OF                    )
CORRECTIONS,                              )     Honorable
                                          )     Evan L. Owens,
      Defendant-Appellee.                 )     Judge, presiding.
______________________________________________________________________________

         JUSTICE VAUGHAN delivered the judgment of the court.
         Justices Cates and Wharton concurred in the judgment.

                                            ORDER

¶1       Held: The circuit court did not err in denying plaintiff fees and costs under section
               11(i) of the Freedom of Information Act (5 ILCS 140/11(i) (West 2018)) where
               the court entered adverse judgments against plaintiff.

¶2       Plaintiff appeals from the circuit court’s dismissal of his action for preliminary injunction

that requested the disclosure of records under the Freedom of Information Act (FOIA) (5 ILCS

140/1 et seq. (West 2018)) and the denial of his motion to reconsider. On appeal, plaintiff only

asserts that the circuit court erred in denying fees and costs under section 11(i) of FOIA (id.

§ 11(i)). For the following reasons, we affirm.




                                                  1
¶3                                         I. BACKGROUND

¶4      Plaintiff, Nolan Watson, an inmate at Big Muddy River Correctional Center (Big Muddy),

made several requests for his medical records while incarcerated at that facility. Each time, Watson

was notified that he must follow the proper administrative process and fill out forms 0286 and

0240 to obtain his medical records.

¶5      In November 2019, prior to successfully obtaining his medical records through the

available administrative process, Watson filed an action for preliminary injunctive relief against

defendant, Illinois Department of Corrections (IDOC), and Karen Akright, 1 a Wexford Health

Sources, Inc., employee contracted to provide IDOC with certain medical and record services at

Big Muddy. Watson alleged that Akright violated FOIA by unlawfully withholding public

documents from him, which he described as two 0286 offender request forms, two 0240

authorization for release of records forms, and all documents pertaining to his mental health history

between August 28, 2018, and September 24, 2019. In addition to requesting the court order

Akright to disclose these documents, Watson sought $110.34 in costs and $5000 in civil penalties.

¶6      At the end of December 2019, Watson submitted the proper forms to obtain his medical

records. On January 29, 2020, he submitted an IDOC 0296 Authorization for Payment form to

obtain copies of the records, but his account had insufficient funds to cover the cost of the copies.

Big Muddy’s medical records office asked Watson whether he wanted the 50 pages that he was

entitled to free of charge. Watson responded that he preferred to wait until a payment posted to his

account. In February 2020, Watson had sufficient funds to cover the cost of the copies, and on

February 25, 2020, the medical records office mailed him all of the medical records he sought.




        1
          On July 23, 2020, the court dismissed defendant Akright without prejudice. Watson does not challenge this
dismissal, and Akright is not a party to this appeal.
                                                        2
¶7     In the meantime, on January 28, 2020, Watson filed an amended complaint, alleging that

Akright had no authority to deny a FOIA request for his medical records and IDOC forms. He

again requested his medical records and additional copies of IDOC forms 0286 and 0240. He also

filed a motion requesting IDOC provide him with copies of the authority cited in its filings because

he had limited access to the law library at Big Muddy. On February 13, 2020, the court directed

IDOC to provide Watson copies of any case law, statute, or other cited material that it may

reference in future pleadings.

¶8     On May 5, 2020, Watson sought leave to file a supplemental pleading, which the court

granted. In that filing, he alleged that he submitted a FOIA request in April 2020 demanding copies

of various rules in the Illinois Administrative Code (Administrative Rules) to the library agent at

Big Muddy but did not receive a response. Watson attached a copy of the list of 25 items he

requested from the library agent, including “all the 504’s,” “all the 501’s,” and “all the 502C’s.”

Watson further alleged that, because of the COVID pandemic, Big Muddy went on administrative

quarantine status, and many of the services in the prison law library became unavailable. In

particular, he alleged that inmates were not permitted to copy provisions of the Administrative

Rules or IDOC’s written directives. As relief, Watson sought an injunction directing IDOC to

allow inmates to make copies of any public record.

¶9     IDOC filed a motion to dismiss the initial complaint and supplemental pleading pursuant

to section 2-619.1 of the Code of Civil Procedure (735 ILCS 5/2-619.1 (West 2020)). IDOC

explained that the medical records Watson sought were exempt from disclosure under FOIA

because IDOC had an administrative procedure in place for inmates to obtain their medical records,

and Watson already received the records he requested once he followed the proper administrative

procedure. It also argued that Watson’s supplemental complaint should be dismissed because the


                                                 3
materials he requested were available in the law library, except for Administrative Directive

05.50.150, which relates to prison security and falls under another exemption in FOIA.

¶ 10   Among other supporting exhibits, IDOC attached the response IDOC’s FOIA officer sent

to Watson, dated April 23, 2020, advising him that his FOIA request for Administrative Directive

05.50.150 was denied pursuant to section 7(1)(e) of the FOIA (5 ILCS 140/7(1)(e) (West 2018))

because it related to prison security, and that production of the remaining rules and directives was

denied pursuant to section 7(1)(e-5) (id. § 7(1)(e-5)) because those materials were available in the

prison library. IDOC further attached an affidavit from Kendall Harris, the library assistant at Big

Muddy, who explained that during administrative quarantine, he responded to inmate requests for

Administrative Rules or directives by making a copy, delivering it to the inmate for viewing, and

then later retrieving the copy. Upon learning that Watson sought access to these materials, Harris

informed Watson of this process, but Watson responded that he did not want to be given copies

for viewing.

¶ 11   Watson filed a response to IDOC’s motion to dismiss. Watson argued that while IDOC

allowed limited viewing of the Administrative Rules sought, the rules were not available to copy.

He therefore concluded that exemptions 7(1)(e-5) and 7(1)(e-7) were inapplicable because copies

of the documents were not available at the prison’s law library. Watson also argued that section

7(1)(e-7) did not apply to his medical records because the administrative process to obtain the

records was ineffectual.

¶ 12   The circuit court granted IDOC’s motion to dismiss in a docket entry dated February 11,

2021. It found that plaintiff’s medical records were not subject to production under FOIA and

denied Watson’s motion for penalties and costs. It further noted, “all requested materials have been

produced (most outside of FOIA).”


                                                 4
¶ 13   Watson filed a motion to reconsider. He asserted that the production of documents

responsive to his requests was incomplete, because IDOC refused to provide copies of the

requested administrative rules and directives. IDOC opposed the motion to reconsider, explaining

that Harris had attempted to give Watson access to the requested materials to view, but Watson

rejected that attempt. On June 9, 2021, Watson informed the court, via letter, that he had been

transferred to Dixon Correctional Center.

¶ 14   A hearing on Watson’s motion to reconsider was held, via Zoom, on July 12, 2021. On the

same day, a docket entry was entered. In the docket entry, the court denied Watson’s motion to

reconsider. The court explained that although it denied the motion, it directed the State to supply

Watson with “updated copies” of all of the Administrative Rules in section 504 and Rule 430.30

because Watson “argue[d] that these rules are not updated at the facilities and has now been moved

for [the] 7th time.” The court found that IDOC complied with FOIA and acted in good faith. It

denied injunctive relief and costs. The court also noted that it advised the parties that “this is a

final judgment” and IDOC was to submit an order.

¶ 15   On July 19, 2021, the court entered an order that stated:

            “1. Plaintiff’s Motion to Reconsider as to his requests for Administrative Rules

       504 and 430.30 is GRANTED. Defendant is ordered to print and send to Plaintiff

       all of 20 IL Admin Code § 504 *** and a copy of Administrative Rule 430.30.

            2. Plaintiff’s Motion to Reconsider as to his request for all other

       Administrative Rules and Directives *** and his request for his mental health

       records is DENIED.

            3. Plaintiff’s Motion to Reconsider as to his request for costs and civil

       penalties is DENIED.”


                                                 5
Watson timely appealed.

¶ 16                                      II. ANALYSIS

¶ 17       On appeal, Watson argues that the circuit court erred in denying his request for costs. He

asserts that the docket entries of February 11, 2021, where the circuit court noted that IDOC

disclosed records to Watson, and July 12, 2021, where the circuit court ordered IDOC to provide

Watson with copies of certain Administrative Rules, support the conclusion that he prevailed twice

and was therefore entitled to costs under section 11(i) of FOIA (id. § 11(i)). He also contends the

circuit court confused the legal standard of section 11(j) with 11(i) of FOIA in denying costs. We

review a circuit court’s decision regarding a party’s entitlement to fees and cost under FOIA for

an abuse of discretion. Chicago Tribune Co. v. Cook County Assessor's Office, 2018 IL App (1st)

170455, ¶ 46.

¶ 18       Under FOIA, public bodies are required to promptly provide copies of any public record—

except for those exempted—to any person who submits a request. 5 ILCS 140/3 (West 2018). The

purpose of this requirement is to promote “transparency and accountability of public bodies at all

levels of government.” Id. § 1.

¶ 19       FOIA permits any person who was denied access by a public body to inspect or copy a

public record to file suit for injunctive or declaratory relief. Id. § 11(a). If a person “prevails” in

such proceedings, “the court shall award such person reasonable attorney’s fees and costs.” Id.

§ 11(i).

¶ 20       It appears caselaw conflicts on what “prevails” means under section 11 of FOIA. The

Second District, in Rock River Times v. Rockford Public School District 205, 2012 IL App (2d)

110879, ¶ 18, found parties “prevail” if they obtained “judicially sanctioned relief.” In Uptown

People’s Law Center v. Department of Corrections, 2014 IL App (1st) 130161, ¶ 20, the First


                                                   6
District disagreed with Rock River Times. The Uptown People’s Law Center court determined a

court order was not necessary to entitle a party to costs under section 11(i) and that a party could

be entitled to costs and fees based on a defendant’s voluntary change in position. Uptown People’s

Law Center, 2014 IL App (1st) 130161, ¶ 21.

¶ 21   We need not weigh in on this conflict, as we find both cases are distinguishable. Unlike

Rock River Times and Uptown People’s Law Center, the court here entered two adverse judgments

against Watson.

¶ 22   On February 11, 2021, the circuit court did not order IDOC to provide any materials, and

instead, merely noted that Watson had received the materials he requested. The record shows the

production of these records was not based on IDOC’s voluntary change in position; rather, IDOC

provided the records after Watson followed the administrative procedure IDOC always required.

The circuit court explicitly granted the motion to dismiss, finding that Watson was not entitled to

the requested documents under FOIA. Such judgment is adverse to Watson.

¶ 23   We also do not find the fact that the court directed IDOC to produce updated copies of the

Administrative Rules after the hearing on defendant’s motion to reconsider renders Watson a

prevailing party. Admittedly, the July 19, 2021, order regarding the motion to reconsider is

inartfully drafted. In construing a trial court’s order, however, we seek to determine the trial court’s

intent. People v. Lee, 344 Ill. App. 3d 851, 855 (2003). A court order must be interpreted in its

entirety with reference to other parts of the record, including pleadings, motions, and issues before

the court. Granville Beach Condominium Ass’n v. Granville Beach Condominiums, Inc., 227 Ill.

App. 3d 715, 720 (1992). We must also “examine the situation as it existed at the rendition of the

judgment.” Virzint v. Beranek, 202 Ill. App. 3d 511, 514 (1990).




                                                   7
¶ 24       The July 12, 2021, docket entry reveals that the circuit court intended its final judgment to

deny the motion to reconsider. It expressly found IDOC complied with FOIA and acted in good

faith. The circuit court directed the State to produce certain Administrative Rules based only on

the fact that Watson moved to a different facility that did not have the updated version of the

Administrative Rules. The circuit court’s explicit denial of defendant’s motion to reconsider—

which asserted IDOC violated FOIA by withholding certain documents—is an adverse judgment

to Watson.

¶ 25       We also reject Watson’s argument that the court impermissibly merged the standards for

costs and fees in section 11(i) of FOIA with the standards for penalties in section 11(j) of FOIA.

In a FOIA action, a court shall impose a civil penalty upon the public body if it determines that

public body “willfully and intentionally failed to comply with [FOIA], or otherwise acted in bad

faith.” 5 ILCS 140/11(j) (West 2018). The requirement of finding bad faith is not required to award

fees and costs; rather, the court shall award fees and costs if the “person seeking the right to inspect

or receive a copy of a public record prevails in a proceeding under [section 11 of FOIA].” Id.

§ 11(i).

¶ 26       We do not find the record supports the conclusion that the circuit court denied costs based

on its finding that IDOC acted in good faith. Watson requested the circuit court to impose civil

penalties on IDOC in his amended complaint and his motion to reconsider. The circuit court’s

reference to IDOC’s good faith in its February 11, 2021, and July 12, 2021, docket entries therefore

related to the court’s basis to deny penalties against IDOC, not its denial of Watson’s request to

award costs.

¶ 27       Although the circuit court directed the State to produce a few of the requested documents

due to Watson’s current situation in a different facility, the court denied Watson’s claim that he


                                                    8
was entitled to certain documents under FOIA on the merits. As such, he did not prevail under

section 11 of FOIA. We therefore affirm the circuit court’s denial of Watson’s request for costs

under section 11(i) of FOIA.

¶ 28                                III. CONCLUSION

¶ 29   Watson was not entitled to costs under section 11(i) of FOIA where the circuit court

dismissed Watson’s FOIA complaint on the merits. Accordingly, we affirm.



¶ 30   Affirmed.




                                               9